             Case 1:15-cv-02594-RWS Document 62 Filed 11/19/18 Page 1 of 2
                   Case: 17-11589 Date Filed: 11/19/2018 Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                      November 19, 2018

James N. Hatten
Richard B. Russell Bldg & US Courthouse
2211 UNITED STATES COURTHOUSE
75 TED TURNER DR SW
STE 2211
ATLANTA, GA 30303-3309

Appeal Number: 17-11589-AA
Case Style: Code Revision Commission, et al v. Public.Resource.Org, Inc.
District Court Docket No: 1:15-cv-02594-RWS

A copy of this letter, and the judgment form if noted above, but not a copy of the court's
decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
was previously forwarded to counsel and pro se parties on the date it was issued.

The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
was previously provided on the date of issuance.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Lois Tunstall
Phone #: (404) 335-6191

Enclosure(s)
                                                                    MDT-1 Letter Issuing Mandate
         Case 1:15-cv-02594-RWS Document 62 Filed 11/19/18 Page 2 of 2
               Case: 17-11589 Date Filed: 11/19/2018 Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                                For the Eleventh Circuit
                                    ______________

                                          No. 17-11589
                                         ______________

                                    District Court Docket No.
                                      1:15-cv-02594-RWS

CODE REVISION COMMISSION,
for the Benefit of and on behalf of General Assembly of Georgia,
STATE OF GEORGIA,

                                                   Plaintiffs - Counter
                                                   Defendant - Appellees,

versus

PUBLIC.RESOURCE.ORG, INC.,

                                             Defendant - Counter
                                             Claimant - Appellant.
                       __________________________________________

                       Appeal from the United States District Court for the
                                  Northern District of Georgia
                       __________________________________________

                                           JUDGMENT

It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
entered as the judgment of this Court.

                                   Entered: October 19, 2018
                        For the Court: DAVID J. SMITH, Clerk of Court
                                       By: Djuanna Clark




ISSUED AS MANDATE 11/19/2018
